Sykes, J.,
delivered the opinion of the court.
This is the second appeal of this case to this court. The former decision and opinion appears in 118 Miss, 374, 79 So. 230.
There is no material variance in the testimony presented by this record from that presented by the former record. The details of the transactions are merely more fully gone into. .After the reversal of the case the answer of(the defendant was amended. The legal questions, however, now presented, are precisely the same as those presented upon the former appeal. It is unnecessary to again recite the facts, as they are fully stated in the former opinion. In conformity with, the opinion of the court on that appeal, it Avas proved by the appellants on the second trial that the amount they were entitled to recover Avas thirty one thousand three hundred fifty-one dollars and eighty-three dents, ■ Avitli four per cent per annum from January 3, 1917. The chancellor on the second trial again rendered a decree in favor of the defendants. The decree is reversed, and decree will be entered here in favor of the appellants, in accordance Avith this opinion.

Reversed, and decree here.